ORDER

PER CURIAM.
Appellant Anthony L. Amonette appeals from the judgment entered following a jury’s verdict finding him to be a sexually violent predator as defined under section 632.480(5)(a). We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).